                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAVANNI MUNGUIA-BROWN, et al.,                   Case No. 16-cv-01225-JSW (TSH)
                                   8                   Plaintiffs,
                                                                                          DISCOVERY ORDER
                                   9             v.
                                                                                          Re: Dkt. No. 293
                                  10     EQUITY RESIDENTIAL, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The parties report that they have resolved their dispute at ECF No. 293. Accordingly, that

                                  14   motion is denied as moot.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: April 30, 2021

                                  18
                                                                                                  THOMAS S. HIXSON
                                  19                                                              United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
